Title: Editorial Note
From: 
To: 


   
   Editorial Note
   
   [9 July 1799]
  George Washington prepared his will alone, without, as he attested, any “professional character” being “consulted” or having “any Agency in the draught.” He dated the will, the work of many “leisure hours,” the “ninth day of July” in 1799, probably the date that he finished making the final copy. And he put his name at the bottom of all but one of its twenty-nine pages. Six months later, on the day that he died, he instructed Mrs. Washington to destroy an earlier will (see Tobias Lear’s Narrative Accounts of the Death of George Washington). His executors presented the new will for probate within a month, on 10 January 1800, to the Fairfax County Court, in whose custody it remains. A few days thereafter the will was printed in Alexandria. It then circulated throughout the country in pamphlet form.
   The lucid and powerful prose of the text of the will displays at its best the distinctive style of writing that Washington had developed through the years. Over a span of more than half a century he had composed thousands of letters and other documents, as a private man with extensive business interests and familial and social ties, as a military leader for more than thirteen years, and, after the Revolution, as a great public figure in his own country and abroad. The contents of the will reveal much about both Washington’s character and his views as well as about his diverse and valuable property, real and chattel, acquired over a lifetime. Most notable of the will’s provisions, perhaps, are the instructions that he gave for freeing his slaves and for the support thereafter of the
    
    helpless children and the old and infirm among them. The extraordinary care and precision with which he spelled out how and under what conditions his land and other possessions should be distributed among the numerous members of his extended family, among his old friends, and among various dependents, provide further insight into the workings of his mind and the impulses of his heart. The language of Washington’s will and its contents combine to make it a document of particular importance among his papers.
   Washington made the will at a time when he was emerging from the near despondency into which he had been cast by the spectacle of the American body politic seemingly being rent asunder by conflicting views of the ongoing revolution in France. In the early summer of 1799, he was also becoming less concerned with his responsibilities as commander in chief of the army and turning back with renewed vigor to the personal concerns on which he had been focusing since his return to Mount Vernon in March 1797. The main thrust of Washington’s efforts during the time left to him after his presidency was directed to putting his house in order, to doing what needed to be done to make his beloved Mount Vernon a harmonious and fruitful enterprise. Upon his arrival home in 1797, he was faced with dilapidated buildings to be repaired, worn-out soil to be made fertile, unproductive labor to be properly utilized, cropping plans to be devised and carried out, and money for all this to be sought, and perhaps found, through the sale of his western landholdings. The writing of the will was a way of taking stock of what had been done. He was determining where he stood not so much to wind things up as to consider what lay ahead. The provision in the will leaving one of the outlying farms at Mount Vernon to the newlywed Lewis couple and another to the two orphan sons of George Augustine Washington, now the wards of Tobias Lear, plays directly into Washington’s decision, confirmed a few months later, to assume the direct, personal management of the farming operations at Mount Vernon, but of four (and ultimately three) farms instead of five. The will was written by a man filled not with forebodings of death but with thoughts of the future, as Washington’s letters and actions in the months following attest.
   Instead of only the usual widow’s portion, Mrs. Washington was to retain during her lifetime possession of virtually all of her husband’s property and be the beneficiary of the profits derived from it. At her death the farms at Mount Vernon and other landed and personal property named in the will would go to the heirs in accordance with the terms of the will. Washington appended to the will a Schedule of Property, printed here as an enclosure, in which he lists and describes all of his landed property and other assets not specifically bequeathed to individual heirs. He provided that, upon his wife’s death, his executors would
    
    sell all of these assets and distribute the proceeds among his heirs in the manner that he specified. Washington named as executors of his will his wife Martha, her grandson, George Washington Parke Custis, and five of his nephews: William Augustine Washington, Bushrod Washington, George Steptoe Washington, Samuel Washington, and Lawrence Lewis. It was the prerogative of the Fairfax County Court to appoint the appraisers of the estate. It named as appraisers Washington’s neighbor Thomson Mason, his secretary Tobias Lear, Thomas Peter, who was married to one of Martha Washington’s granddaughters, and William H. Foote, the nephew of Lund Washington’s widow, Elizabeth Foote Washington. A room-by-room appraisal of the articles at Mount Vernon was made, probably in 1800. It was not until 1810 that the appraisers filed their report in the office of the clerk of the Fairfax County Court (Appendix II, in Prussing, Estate of George Washington,Eugene E. Prussing. The Estate of George Washington, Deceased. Boston, 1927. 401–48). The executors held public sales of some of the livestock at Mount Vernon before Martha Washington’s death in 1802, and they began selling the remainder of the listed property at sales shortly thereafter (Appendix III, ibid., 449–59). Final settlement of the estate was not achieved until 21 June 1847. For a comprehensive analysis of George Washington’s will and a full account of the settlement of his estate, see Prussing, Estate of George Washington;Eugene E. Prussing. The Estate of George Washington, Deceased. Boston, 1927. see also Fitzpatrick, Last Will and Testament of George Washington.John C. Fitzpatrick, ed. The Last Will and Testament of George Washington and Schedule of his Property, to which is appended the Last Will and Testament of Martha Washington. 3d ed. Mount Vernon, Va., 1960.
  